DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    465
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    472
    678
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    454
    673
    media_image4.png
    Greyscale

Election of Species
Species
Corresponding Figure
1 - ELECTED
4
2
5
3
6
4
7


Applicant’s election of January 10, 2022,  with traverse is again acknowledged.


    PNG
    media_image5.png
    365
    613
    media_image5.png
    Greyscale

Insert 440 can be introduced into groove 228, abutting and compressing against portion of first filter cloth 322 and portion of second filter cloth 324 towards the sides of lateral groove 228. Connector (e.g., bolting piece) 460 can be introduced into a portion of insert 440 to apply further compression by insert 440 on portion of first filter cloth 322 and portion of second filter cloth 324. Bolting piece 460 can be a bolt, screw, rivet, bar, etc., (preferably a bolt or screw) introduced to expand insert 440 to increase the compression towards the sides of lateral groove 228.
PETERSON, in Figure 5 discloses extremely similar structure as depicted below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3,5-13,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of VILLARES (WO 02/055175 A1; [see US 2004/0112825 A1 & US 6,808,076 B2 ]) and PETERSON (US 2,582,273).
Pending claims 1-3,5-13,17 and 20, mutatis mutandis, appear to substantially correspond to claims 1-16 as considered in the PCT application. The rationale of the Written Opinion is adopted and incorporated herein by reference, as if set forth in full.


    PNG
    media_image6.png
    54
    616
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    487
    744
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    490
    1008
    media_image8.png
    Greyscale

	In the amendment of October 26, 2022, “wherein the groove has an inside width (W2) that is greater than a surface width (W1)” was added to claim 1 and independent claim 19, while, “wherein the groove has an inside width (W2) that is greater than or equal to 1.1 times a surface width (W1)” was relocated in independent claim 17. As pointed out in the Remarks of October 26, 2022, VILLARES does not disclose a groove having the width relationships now claimed.
PETERSON (US 2,582,273) in 1952  discloses a rotary drum filter including a filter cloth 25, “first attaching piece”/”insert” 32, and “connector introduced into a portion of said insert” 33; with respect to claim 6,“overlaps” can best be seen in a HARDCOPY of PETERSON, at least in Figure 5. The specific materials of the filter cloth/components, the number of layers/cloths, pore size of the cloths, thickness of filter cloths, weight of the filter cloths are all submitted to be met by PETERSON. Alternatively, and in the absence of unexpected results specifically associated therewith, the specific materials of the filter cloth/components, the number of layers/cloths, pore size of the cloths, thickness of filter cloths, weight of the filter cloths, would have obviously been selected by one of ordinary skill in the art commensurate with the process conditions and requirements of the filtration application. 
It would have been obvious to one of ordinary skill in the art to employ the cloth securing mechanism disclosed by PETERSEN in the apparatus of VILLARES in order to positively secure the filter cloth.

    PNG
    media_image9.png
    135
    310
    media_image9.png
    Greyscale
.
In the amendment of April 27, 2022, “wherein the filter cloth is a metallic filter cloth” was added to claim 1, with the filter cloth further being specified to be “stainless steel” in dependent claim 2. In the Remarks submitted with the amendment, Applicants asserted that they “discovered that their rotary vacuum filter” “effected an improved separation with less frequent shutdowns with use of a metallic filter cloth.” Of course, one skilled in the art would have readily appreciated that the use of a chemically inert and mechanically strong material such as stainless steel would have lead to less frequent shutdowns in view of the teachings of VILLARES.
	VILLARES teaches:
The protective screen 81 is fashioned out of a chemically inert and mechanically strong material, such as stainless steel, and forms a sleeve that completely encases the filtering mat, as can be seen in FIG. 8. Said screen is radially tightened together with the filtering mat 57, whose edges 57a and 57b are lap-joined and sewn together (the sewing not being shown in the drawings). As depicted in this figure, as well as detailed in FIG. 9a, the free edges of the protective screen 81 are crimped by deep channel-shaped shims 82, 83. Said shims are superposed to said lap-joint and the whole is pressed into the trough 59 on the outside wall of the cylindrical pipe 15, by screws 61. The aforesaid elements are dimensioned so as to form a substantially uniform surface with no bumps or depressions when assembled.


    PNG
    media_image10.png
    782
    514
    media_image10.png
    Greyscale

	Claim 8 specifies a huge range of pore sizes (50-350 microns). Claim 9 specifies a filter cloth thickness of equal to or less than one millimeter. Claim 11 specifies a cloth weight of equal to or greater than 0.40 kilograms per meter squared. Claim 20 specifies the combined limitations of claims 8,9 and 11. While VILLARES may be silent with respect to these limitations, absent a showing of unexpected results specifically associated therewith, they are not seen to constitute patentably distinguishing limitations, since they would have obviously been selected by one skilled in the art, commensurate with the contaminants and particle sizes sought to be removed and the anticipated process conditions.


	From PETERSON (US 2,582,273):

    PNG
    media_image11.png
    558
    243
    media_image11.png
    Greyscale


From PETERSON (US 2,582,273):

    PNG
    media_image12.png
    189
    112
    media_image12.png
    Greyscale

Claims 14,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VILLARES (WO 02/055175 A1; [see US 2004/0112825 A1 & US 6,808,076 B2 ]) and PETERSON (US 2,582,273) as applied to claims 1-3,5-13,17 and 20 above, and further in view of PTFE vs PEEK – A Comparison of Properties (dated November 19, 2013).
Claims 14,18 and independent claim 19 differ from the references as applied above by specifying, “wherein said scraper comprises at least one of “polyether ether ketone” or polytetrafluoroethylene.” VILLARES nor PETERSON do not appear to discloses these materials. These materials are very well known to those skilled in the art as evidenced by PTFE vs. PEEK. Selection of either material would have been obvious commensurate with the application as expressly stated in the sentence below the table beginning with “In a nutshell, …”. It would have been obvious to one of ordinary skill in the art to incorporate components made of PTFE and/or PEEK into the system of VILLARES in order to obtain the well-known benefits associated with each of these materials.


    PNG
    media_image13.png
    802
    653
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    583
    410
    media_image14.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of VILLARES (WO 02/055175 A1; [see US 2004/0112825 A1 & US 6,808,076 B2 ]) and PETERSON (US 2,582,273) as applied to claims 1-3,5-13,17 and 20 above, and further in view of NEUMANN (US 6,906,227).
Dependent claim 15 differs from the references as applied above specifying a method for separating bisphenol-A adduct crystals from a crystallization liquor with the rotary vacuum filter of claim one.  NEUMANN discloses the separation of such adduct crystals using a rotary drum filter – see at least claim three of NEUMANN. In view of this disclosure, it would have been obvious to one of ordinary skill in the art to employ the device of the references as applied above to separate such adduct crystals, since NEUMANN teaches that rotary drum filters are effective at separating adduct crystals from crystallization liquor.

    PNG
    media_image15.png
    768
    519
    media_image15.png
    Greyscale

Prior Art of Interest

    PNG
    media_image16.png
    361
    414
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    417
    360
    media_image17.png
    Greyscale

Response to Arguments
Applicant’s arguments of October 26, 2022 have been carefully considered. Applicant is again reminded that pending claims 1-3,5-14 and 17-20 are APPARATUS claims. APPARATUS claims are not limited by the material the apparatus is treating. See MPEP Section 2115.
Applicant has argued:
The Applicant respectfully submits that independent Claim 1 patentably distinguishes over the cited art at least because the Applicant's claimed rotary vacuum filter for separation of bisphenol A-phenol adduct crystals from a crystallization liquor includes "a first attaching piece for attaching said filter cloth to the filter drum, wherein said first attaching piece comprises an insert positioned in a groove adjacent to said perforated sector, wherein at least a portion of said filter cloth is fixed in said groove by said insert abutting said portion of said filter cloth opposite an interior surface of said groove and wherein the groove has an inside width (W2) that is greater than a surface width (W1)."
The PETERSON reference very clearly discloses a securing mechanism of the type now claimed, as shown at least in Figure 5 of PETERSON.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776